Exhibit 99.5.Ratio of Earnings to Fixed Charges Regency Energy Partners LP Ratio of Earnings to Fixed Charges (in thousands, except for ratio amounts) (Unaudited) Regency Energy Partners LP Regency LLC Predecessor Year Ended December 31, 2007 Year Ended December 31, 2006 Year Ended December 31, 2005 Period from Acquisition December 1, 2004) to December 31, 2004 Period fromJanuary 1, 2004 toNovember 30, 2004 Period fromInception(April 2, 2003) toDecember 31, 2003 Earnings: Income (loss) from continuing operations $ (12,600 ) $ (7,244 ) $ (11,592) $ 1,474 $ 20,137 $ 6,174 Add: Interest expense 52,016 37,182 17,880 1,335 5,097 2,392 Portion of rent under long-term operating leases representative of an interest factor 477 574 477 43 468 190 Amortization of capitalized interest 186 131 - Distributed income from investees accounted for under equity method - 280 - Less: Equity income (43 ) (532 ) (312 ) (56 ) - - Total earnings available for fixed charges $ 40,036 $ 30,111 $ 6,453 $ 2,796 $ 25,982 $ 8,756 Fixed Charges: Interest expense $ 52,016 $ 37,182 $ 17,880 $ 1,335 $ 5,097 $ 2,392 Portion of rent under long-term operatingleases representative of an interest factor 477 574 477 43 468 190 Capitalized interest 1,754 511 2,613 - - - Total fixed charges $ 54,247 $ 38,267 $ 20,970 $ 1,378 $ 5,565 $ 2,582 Ratio of earnings to fixed charges (x times) (1) - - - 2.03 4.67 3.39 (1) Earnings were insufficient to cover fixed charges by: $ 14,211 $ 8,156 $ 14,517 $ - $ - $ -
